Exhibit 10.2
 
REIMBURSEMENT AGREEMENT


This Reimbursement Agreement (the “Agreement”) is made and entered into as of
April 30, 2010 by NEW GENERATION BIOFUELS HOLDINGS, INC., a Florida corporation
(the “Company”), in favor of 2020 Energy, LLC, an Arizona limited liability
company (“2020 Energy”).
 
Preliminary Statements
 
A.          The Company is conducting an offering to “accredited investors”
under the Securities Act of 1933, as amended (the “Securities Act”) of Secured
Convertible Promissory Notes (the “Notes”) and warrants to purchase shares of
the Company’s common stock, as described in the Note and Warrant Purchase
Agreement (as amended, modified, supplemented and extended from time to time,
the “Purchase Agreement”), dated as of the date hereof, between the Company and
the purchasers of the Notes the “Purchasers”).
 
B.          In order to secure the obligations of the Company to repay the Notes
and to induce the Purchasers to purchase the Notes, 2020 Energy executed and
delivered a Pledge Agreement dated as of the date hereof, between 2020 Energy
and the Secured Parties, as Purchasers (the “Pledge Agreement”).
 
C.          If the Secured Parties exercise their rights under the Pledge
Agreement after a default on the Notes by the Company, resulting in a loss by
2020 Energy of all or any portion the Pledged Shares, the Company is willing to
reimburse 2020 Energy by issuing new shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) to 2020 Energy to replace the
Pledged Shares.
 
D.          In order to induce 2020 Energy to execute and deliver the Pledge
Agreement, the Company has agreed to execute and deliver this Agreement in favor
of 2020 Energy pursuant to which the Company will reimburse 2020 Energy for the
Pledged Shares in accordance with the provisions set forth below.
 
E.           Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Purchase Agreement, the Notes or the Pledge
Agreement, as the case may be.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and 2020 Energy hereby agree as follows:
 
Section 1.  Reimbursement Obligation.  After (i) the occurrence of an Event of
Default on the Notes that remains uncured by the Company beyond any cure period
provided in the Notes and (ii) a transfer of the Pledged Shares to the Secured
Parties pursuant to the Pledge Agreement, the Company hereby agrees to reimburse
2020 Energy for the Pledged Shares by issuing to 2020 Energy a number of shares
of Common Stock (the “Reimbursed Shares”) equal to the number of Pledged Shares
so transferred, to the extent permitted by the rules of the Nasdaq Stock
Market.  The Company will issue the Reimbursed Shares within two (2) business
days after 2020 Energy notifies the Company in writing that the Pledged Shares
have been transferred to the Secured Parties.

 
 

--------------------------------------------------------------------------------

 
 
Section 2.  Indemnification.  (a) The Company hereby agrees to indemnify, defend
and hold 2020 Energy harmless from and against all demands, claims, actions or
causes of action, assessments, losses, damages, liabilities, costs and expenses,
including without limitation, interest, penalties and reasonable attorneys’ fees
and expenses (collectively “Damages”) asserted against, resulting to, imposed
upon or incurred directly or indirectly by 2020 Energy by reason of or resulting
from action by the Secured Parties under the Pledge Agreement.
 
 (b) The Company agrees to indemnify 2020 Energy for any capital gains or other
taxes directly related to forfeiture of the Pledged Shares or the issuance of
the Reimbursed Shares that 2020 Energy incurs as a result of actions taken by
the Secured Parties under the Pledge Agreement, subject to the following
conditions: for the purpose of calculating any capital gain, 2020 Energy must
use the following methodology to determine the cost basis of the Pledged Shares,
the first 62,500 shares pledged @ $4.00/share and the remaining balance of up to
1,937,500 shares @ $0.80/share for a minimum weighted average cost basis of
$0.90 per share (the actual cost will be based on the final number of Pledged
Shares).
 
(c) The Company will reimburse 2020 Energy for any legal fees and SEC EDGAR
filing fees incurred as a result of entering into this Agreement.
 
(d) The Company agrees to indemnify 2020 Energy against any claims, actions,
losses, liabilities, costs and expenses (including legal fees) resulting from
any violations of the provisions of Section 16(b) under the Securities Exchange
Act of 1934, as amended regarding “short-swing profits” that may arise from the
forfeiture of the Pledged Shares and the issuance of the Reimbursement Shares.
 
Section 3.  Representations and Warranties of the Company.  The Company
represents and warrants to 2020 Energy as follows:
 
 
3.1
Organization and Authorization. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Florida.  The Company has all requisite corporate power and authority to
execute, deliver and perform this Agreement, including, without limitation, to
issue the Reimbursed Shares.

 
 
3.2
Binding Obligation.  This Agreement and all other instruments and agreements
contemplated herein constitute the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms (except as limited by
applicable bankruptcy, moratorium, insolvency or other similar laws affecting
generally the rights of creditors or by principles of equity), and the
execution, delivery and performance of this Agreement and such other agreements
by the Company does not and will not: (i) conflict with, or violate any
provision of, statute, law, rule, regulation, order, judgment, injunction,
decree or award of any arbitrator or governmental authority having applicability
to the Company or its business, assets, or properties, or any provision of its
certificate of incorporation, bylaws or similar governing instruments or
(ii) conflict with, violate, or result in any breach of, or constitute a default
under, any agreement or instrument to which the Company is now a party or by
which the Company or any of its properties or assets may be bound or affected.


 
2

--------------------------------------------------------------------------------

 
 
 
3.3
Issuance of Reimbursed Shares.  The Company has taken all corporate action
necessary for the authorization, execution, delivery and performance of this
Agreement by the Company and the performance of the Company’s obligations
hereunder, including adoption of a Board resolution reserving a sufficient
number of shares for issuance and delivery of the Reimbursed Shares. Upon
issuance of the Reimbursed Shares in accordance with this Agreement, the
Reimbursed Shares will be validly issued, fully paid and non-assessable and free
of any liens or encumbrances other than those imposed by federal and state
securities laws.

 
 
3.4
Consents.  No authorization, consent or approval of, or filing or registration
with, any governmental or regulatory body or authority, or any other third
party, is necessary for the Company’s execution, delivery and performance of
this Agreement, except filings required pursuant to applicable federal and state
securities laws and blue sky laws.

 
Section 4.  Representations and Warranties of 2020 Energy.
 
4.1         Authorization.  2020 Energy has full power and authority to enter
into this Agreement, the execution and delivery of which has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of 2020 Energy.
 
4.2         Securities Exemption.  2020 Energy acknowledges its understanding
that the issuance of the Reimbursed Shares is intended to be exempt from
registration under the Securities Act by virtue of Section 4(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder.  In
furtherance thereof, 2020 Energy represents and warrants to the Company as
follows:
 
(a)           2020 Energy would acquire any Reimbursed Shares solely for 2020
Energy’s own beneficial account, for investment purposes, and not with view to,
or resale in connection with, any distribution of the Reimbursed Shares.  2020
Energy is an “accredited investor” as such term is defined in Rule 501 under the
Securities Act.
 
(b)           2020 Energy will not sell or otherwise transfer any Reimbursed
Shares without registration under the Securities Act or an exemption therefrom,
and understands that the Reimbursed Shares have not been registered under the
Securities Act or under the securities laws of any state and, therefore, cannot
be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of such states, or an exemption from such registration is
available.  2020 Energy understands that all certificates evidencing any
Reimbursed Shares shall bear a legend to such effect.  2020 Energy is aware that
the Reimbursed Shares are “restricted securities,” as such term is defined in
Rule 144 promulgated under the Securities Act (“Rule 144”), and they may not be
sold pursuant to Rule 144 unless all of the conditions of Rule 144 are
met.  2020 Energy also understands that the Company is under no obligation to
register the Reimbursed Shares on its behalf or to assist in complying with any
exemption from registration under the Securities Act or applicable state
securities laws.

 
3

--------------------------------------------------------------------------------

 
 
Section 5.  Termination.  This Agreement shall terminate upon termination or
expiration of the Pledge Agreement or release or expiration of 2020 Energy’s
obligations thereunder (for example, upon full payment or conversion of the
Notes); except that in no event shall the Agreement terminate if 2020 Energy is
due the Reimbursed Shares hereunder.
 
Section 6.  Notices.  All notices and other communications permitted or required
pursuant to this Agreement shall be in writing and shall be deemed given when
delivered in person, by overnight courier, or five (5) days after being
deposited in the United States mail, postage prepaid, as certified mail, return
receipt requested, properly addressed to the party for whom intended at the
addresses set forth below, or to such other address as any party hereto may
designate for itself by notice in accordance herewith to the others:
 
If to the Company:
 
New Generation Biofuels Holdings, Inc.
5850 Waterloo Road, Suite 140
Columbia, Maryland 21045
Phone: (410) 480-8084
Fax: (443) 638-0277
Attn: Cary J. Claiborne


If to 2020 Energy:


2020 Energy, LLC
c/o Abraham Jacobi
42-11 Northern Boulevard
Long Island City, NY  11101
Phone: (917) 715-2403
Fax: (718) 707-9560


With a copy to:


Joel I. Frank, Esq.
Siller Wilk LLP
675 Third Avenue
New York, NY  10017
Phone: (212) 981-2306
Fax: (212) 752-6380


 
4

--------------------------------------------------------------------------------

 

Section 7.  Miscellaneous.  The headings of the sections and subsections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.  No amendment or waiver of any
provision of this Agreement shall be effective unless it is in writing and
signed by the Company and 2020 Energy, and any such waiver shall be effective
only in the specific instance and for the specific purpose for which
given.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.  Except as otherwise provided herein, this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Any assignment of the Note by the Maker
shall not affect the rights of 2020 Energy or the obligations of the Company
under this Agreement.  In the event of a breach by either party of the covenants
or agreements set forth in this Agreement, the party entitled to the benefit of
such covenants or agreements may proceed to enforce their rights either by suit
in equity and/or an action for specific performance.  No delay or omission of
2020 Energy to exercise any right, remedy or power hereunder shall impair the
same or be construed to be a waiver thereof.  No waiver of any right, remedy or
power hereunder shall extend to or affect any other right, remedy or power, and
no single or partial exercise of any right, remedy or power shall preclude any
other or further exercise thereof by 2020 Energy.  Any provision of this
Agreement that is legally determined to be unenforceable in any jurisdiction
shall, as to that jurisdiction, be ineffective to the extent of the
unenforceability only without invalidating the remaining provisions hereof, but
no unenforceability in any jurisdiction shall invalidate or render unenforceable
the same or any other provision in any other jurisdiction.  This Agreement and
the Pledge Agreement constitute the entire agreement of the parties hereto with
respect to the matters referred to herein and supersedes any and all other
understandings, negotiations, or agreements among the parties with respect to
the subject matter hereof.  This Agreement may be executed in counterparts which
together constitute one instrument and may be executed by delivery of an
original executed counterpart signature page by facsimile transmission.

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.
 
NEW GENERATION BIOFUELS HOLDINGS, INC.
 
By:
/s/ Cary J. Claiborne
 
Name: Cary J. Claiborne
 
Title: Chief Executive Officer
 
2020 ENERGY, LLC
 
By:
Abraham Jacobi, its Sole Member
     
/s/ Abraham Jacobi

 
 
 

--------------------------------------------------------------------------------

 